Citation Nr: 1636269	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with depressive disorder and alcohol abuse.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to February 1994, including service in Somalia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for the claimed disability, assigning a 50 percent rating effective June 19, 2008.  

The Veteran requested a hearing before the Board, but failed to report to a hearing scheduled at the RO in August 2016 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

For the entire period of appeal, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and a social impairment with reduced reliability and productivity, and does not more nearly approximate that of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 50 percent PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2008, prior to the adjudication of the claim for service connection for PTSD.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The Veteran's claim for a higher initial rating for PTSD is a downstream issue initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the increased rating claim for PTSD.  
                                                                                                                                                                                                                                                                                                                
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for an increased rating for PTSD.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for an increased rating for PTSD, and the duty to assist requirements have been satisfied with regard to this claim.  All available service treatment records (STRs) and medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in August 2010 and February 2016 to obtain medical evidence regarding the nature, etiology, and severity of the PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to the current severity of the PTSD, including occupational and social impairments.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations regarding the claim for an increased rating for PTSD.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claim for an increased rating for PTSD, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2016.  Therefore, the new version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for PTSD

The Veteran contends that his PTSD is worse than it is rated, as he has problems with all of his relationships, including his marriage, children, and family.  See the March 2011 notice of disagreement.

After careful review, the Board finds that for the entire period of appeal, the PTSD does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent under Diagnostic Code 9411.

Treatment records from the Boulder Vet Center indicate that the Veteran had 12 mental health appointments between March and August 2008.  In July 2008, he was assessed as having PTSD, dysthymic disorder, and major depressive disorder, with a GAF score of 50.  In August 2008, the Veteran was seen at the Denver VA medical center (VAMC) for the first time in four years.  He reported that his Vet Center counselor sent him to the VAMC due to increasing dysphoria, lack of motivation and enjoyment, increasing irritability, poor sleep and appetite, and thoughts of death.  The Veteran thought sometimes that death "would solve everything," but denied having a plan and said he would never want to do that to his children.  

In February 2010, the Veteran resumed mental health treatment at the Boulder Vet Center.  He reported having passive suicidal ideation, but denied intent or plans.  

In March 2010, the Veteran's counselor referred him to the Denver VAMC due to increasing dysphoria, lack of motivation and enjoyment, increasing irritability, and poor sleep.  The Veteran noted that since August 2008, he had attended truck driving school and worked for about a year as a truck driver (but struggled with "issues of military history" when he hit a deer while driving), and was currently taking an avionics course to redirect his career but had trouble concentrating.  He also had recently separated from his wife.  The treating nurse practitioner noted that the Veteran had passive suicidal ideation and increased nightmares; however, he was assessed as being a low risk for self-harm because he was being followed by the Boulder Vet Center and had a support plan.  Sertraline was prescribed.  

Later that month, the Veteran reported to his Vet Center psychologist that his mood had improved after being on an antidepressant for a few weeks.  He was seen at the vet center again in April, June, and July 2010.

In August 2010, the Veteran had a VA PTSD examination.  He reported that he had been seeing a therapist since 2001 on a weekly basis, and had not worked since May 2009.  He tried to attend college, but became anxious and could not concentrate.  He reported symptoms including daily flashbacks, regular nightmares, avoidant behavior, avoidance of crowds, feeling emotionally numb, hyperarousal, exaggerated startle response, hypervigilance, and panic attacks once per week.  The examining psychologist indicated that the Veteran was a reliable informant, was able to maintain activities of daily living including personal hygiene, and had problems with alcohol abuse.  The examiner noted that the Veteran's thought processes and communication were not impaired, but his social and occupational functioning were impaired with reduced reliability and productivity.  He assigned a GAF score of 47, and noted that the Veteran's symptoms included flat affect, weekly panic attacks, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, depression, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

In March 2011, November 2012, and October 2013 VA mental health screenings, the Veteran denied having thoughts or plans of suicide.

The Veteran had another VA PTSD examination in February 2016.  He reported he had been common-law remarried for four years, and lived with his spouse and three children.  He worked as a subcontractor, spending the days completing jobs and returning home to primarily stay on the couch.  The Veteran also reported that he had not been in mental health treatment for about five years, and was not taking psychotropic medications.  He asserted that his mood was typically "flat-lined," he avoided crowds, experienced emotional numbing, had poor concentration, and nightmares.  He also had a "significant temper" and avoided situations that could trigger the temper.  

Upon examination, the examiner noted the Veteran to have good grooming and hygiene, euthymic mood, congruent affect, and normal thought processes.  He denied symptoms of obsessive-compulsive or bipolar disorder, auditory or visual hallucinations, delusional thought content, and panic attacks.  He also denied having current homicidal or suicidal ideation, intent, or plan.  The examiner indicated that the symptoms associated with the Veteran's PTSD were intrusive memories, hypervigilance, avoidance, hyperarousal, exaggerated startle response, and feeling cut off from others.  Results of a depression screening were suggestive of moderate depression, and the Veteran's depression symptoms included depressed mood, feeling tired, poor appetite, and feeling bad about himself.  The overlapping symptoms included sleep disturbances including nightmares once per week, decreased concentration, and decreased pleasure.  The Veteran's alcohol use disorder symptom was a problematic pattern of alcohol use; however, the Veteran denied having current problems with alcohol.  The examiner found that the Veteran was capable of managing his financial affairs.  The examiner concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity, noting that he had not experienced a significant worsening in his condition since the 2010 VA examination.  

Thus, for the entire period of appeal, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's PTSD manifested by  moderate symptoms, including a flat affect, panic attacks occurring once per week or less, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, depression, sleep impairment including nightmares, and irritability.  The range of GAF scores assigned has been between 47 and 50, which is indicative of serious symptoms.  See DSM-IV.  However, the evidence of record also shows that the August 2010 and February 2016 VA examiners assessed the Veteran as having symptoms that caused occupational and social impairment with reduced reliability and productivity (warranting a 50 percent rating), and the February 2016 examiner indicated that the Veteran had moderate symptoms of depression.  Both examiners noted the Veteran had good hygiene, was able to complete activities of daily living, was capable of managing his financial affairs, and had normal thought processes and communication.  Although the Veteran got divorced in the time period between the VA examinations, the February 2016 examiner indicated that the Veteran had been remarried for four years, lived with his wife and children, and was employed as a subcontractor.  Such impairment warrants a 50 percent disability rating.

Thus, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  The Veteran was not found to have symptoms of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

Although the Veteran was noted to have passive thoughts of death (in 2008 and 2010) and had difficulty in adapting to stressful circumstances, those symptoms are not of such frequency and severity to result in occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Rather, the Veteran has been consistently noted by VA medical professionals to deny having plans or intents of committing suicide, as he would not do that to his children.  Furthermore, considering the totality of the symptoms the Veteran does have (passive thoughts of death, depression, irritability, problems sleeping, flashbacks, exaggerated startle response, emotional numbing etc.), the record does not reflect that these symptoms are of a frequency and severity akin to occupational and social impairment with deficiencies in most areas.  He has been consistently noted to be capable of daily activities, personal hygiene, and handling his financial affairs.  His thinking and judgement have not been noted to be impaired.  As noted above, while the Veteran got divorced during the appeal period and clearly had some numbing and social impairment and withdrawal, the record also reflects that he was able to start and maintain a new relationship and retained some relationship with his children.  Although the Veteran was not working at the time of the August 2010 VA examination, he was taking an occupational class and was working as a subcontractor at the time of the February 2016 examination.  Significantly, the February 2016 VA examiner noted the Veteran was not engaged in mental health treatment or taking any medication for the condition.  In Jones v. Shinseki, 26 Vet.App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule. However, DC 9411 expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD. 38 C.F.R. § 4.130, DC 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  In short, while the Veteran has several symptoms that clearly interfere with his social and occupational functioning he did not require psychiatric treatment or medication, was able to perform activities of daily living, perform some work as a contractor, retain relationships with some family members and was never noted to have impaired thinking.  Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation at any point during the period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including a flat affect, panic attacks occurring once per week or less, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, depression, sleep impairment including nightmares, and irritability are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the entire period of appeal, a rating in excess of 50 percent for PTSD is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


